Citation Nr: 9908446	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  95-42 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for residuals of bilateral 
frostbite of the feet.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1945 to 
November 1946 and from September 1950 to September 1953.  

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of a April 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
April 1995, the RO denied the veteran's claim of entitlement 
to service connection for residuals of bilateral frostbite of 
the feet as there was no evidence of the disorder existing 
during active duty.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes).  In 
addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran's claim of entitlement to service connection for 
residuals of bilateral frostbite of the feet was received at 
the RO in February 1995.  The veteran alleged on the document 
that he incurred frostbite of both feet while serving in 
Germany in 1945 and 1946.  

Review of the service medical records shows that there were 
no complaints of, diagnosis of or treatment for frostbite 
included in the service medical records.  On an undated 
treatment record which was produced sometime after October 
1951, it was reported that the veteran had been in Korea for 
three months.  He had been living in the field on the ground.  
No pertinent abnormalities were noted on the report of the 
separation examination which was dated in September 1953.  

Review of the service personnel records shows that the 
veteran was wounded in action in October 1951.  He received 
the Purple Heart medal for his wounds.  He was also awarded 
the Combat Infantryman Badge.  

VA outpatient treatment records dated from July 1993 to March 
1995 have been associated with the claims file.  In July 
1993, the veteran sought treatment for numbness in his feet.  
It was opined that the disorder of the feet was due probably 
due to poor circulation.  

In August 1993, the veteran's feet were examined again.  It 
was noted under the veteran's past medical history that he 
had had frostbite in World War II.  The assessment was status 
post frostbite.  A treatment record dated in October 1993 
included an assessment of frostbite.  In December 1993, it 
was noted that the veteran had a history of cold exposure in 
Korea.  He complained of a burning sensation in his feet.  
The assessment was peripheral neuropathy probably due to 
frostbite.  

Of record is a statement from A. R. P., M.D., dated in July 
1995.  The doctor reported that the veteran had been treated 
by a U. S. Army doctor for frostbite in 1945.  The veteran 
had pain in his feet which continued during his service in 
Korea.  The pain, discomfort and tingling continued from the 
time of discharge to the present.  The doctor noted "this 
neuropathy is a hardship and limits [the veteran's] 
activity."  

The veteran is a combat veteran as demonstrated by his 
receipt of the Combat Infantryman Badge and the Purple Heart 
medal.  

Where a combat veteran alleges he suffers a disability due to 
an injury incurred in service, 38 U.S.C. § 1154(b) must be 
considered.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); 
Gregory v. Brown, 8 Vet. App. 563 (1996); Caluza v. Brown, 7 
Vet. App. 498 (1995).  38 U.S.C. § 1154 makes it clear that 
special considerations attend the cases of combat veterans.  
These veterans may prove service connection by "satisfactory 
lay or other evidence" even in the absence of official 
records.  

In addition, the Secretary "shall resolve every reasonable 
doubt in favor of the veteran."  This evinces a strong 
intent to provide generously for the service-connected 
disabilities of combat veterans by liberalizing the methods 
of proof allowed.  

The veteran has alleged at different times that he incurred 
frostbite while serving in Germany in 1945 or while serving 
in Korea in 1951.  

Based on the above and especially the fact that the veteran 
has alleged that he was injured during combat, the Board 
finds an opinion should be obtained to determine if the 
veteran currently has frostbite or its residuals and if so, 
is the disorder related to active duty in any way.  

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court has held that the duty to assist the 
veteran in obtaining and developing available facts and 
evidence to support his claim includes obtaining adequate VA 
examinations.  This duty is neither optional nor 
discretionary.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  

Accordingly, this case is REMANDED for further development:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all health 
care providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records pertinent to his claim for service 
connection for residuals of frostbite.  After 
obtaining any necessary authorization, the RO 
should request and associate with the claims 
file legible copies of the veteran's complete 
treatment reports from all sources identified 
whose records have not previously been 
secured.  Regardless of the response from the 
veteran, the RO should obtain all outstanding 
VA treatment records.  

2.  The veteran should be afforded a VA 
examination by an appropriately qualified 
specialist to determine the nature, 
extent and etiology of any residuals of 
frostbite of the feet.  The claims file 
and a separate copy of this remand must 
be made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination and the 
examiner must annotate the examination 
report in this regard..  All necessary 
testing should be conducted.  All 
clinical manifestations of frostbite 
residuals must be recorded.  The examiner 
is asked to provide an opinion as to the 
existence of frostbite currently or the 
existence of any residuals of the injury.  
If frostbite or its residuals are found, 
the examiner must express an opinion as 
to whether the disorder is linked to any 
incident of active duty.  The examiner 
should provide a rationale for any 
opinions expressed.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any development deemed 
essential in addition to that specified 
above, the RO should readjudicate the issue 
of entitlement to service connection for 
residuals of frostbite.


If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

